DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim is directed to a crosslinked EPDM composition. However, the EPDM is free of crosslinking agent while comprising a crosslinking assistant and crosslinking accelerator. How are you claiming an irradiation-crosslinked EPMD composition with no crosslinking agent?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, what does “TR-10 of -10 to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-533623 A (hereinafter “’623”) in view of KR-101496697 B1 (hereinafter “’697”). ‘623 teaches a halogen-free insulated cable material comprising 5 – 20 parts EPDM; 0 – 25 parts polyethylene; 0 – 10 parts ethylene-vinyl acetate copolymer; 1 – 5 parts of a compatibilizer (lubricant); 50 - 75 parts of aluminum hydroxide; 1 – 5 parts of stabilizer; 1 – 5 parts of silicon masterbatch with excellent insulating property and flame retardancy. ‘697 teaches a thermoplastic elastomer composition containing a mixture of a silicon rubber and a polyolefin base elastomer, an insulator manufactured by using electrical wire and cable wherein the thermoplastic elastomer includes a silicon elastomer, retardants, an antioxidant, and a co-crosslinking agent, crosslinking accelerators [0067] and triallyl isocyanate [0057]. The Examiner puts forth that ‘623 and ‘697 are combinable because each reference belongs to the same technical field relating to radiation cross-linking composition for cable. It is considered that one of ordinary skill would not have any difficulty of selecting components of ‘697 for application in ‘623. Once teachings of ‘623 and ‘697 are combined the difference with the current invention is the range of EPDM (30 – 80 phr vs. 5 – 20 phr). The Examiner contends the difference could be accomplish by optimization through routing experimentation effect.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh